Monday, June 18, 2007 Host America Corporation Welcome to the 2006 AnnualShareholder Meeting 1 Results of Voting for Agenda Items • Chairman to Appoint Inspector of Elections • Inspector Of Elections Results: * To elect one nominated Class III director to serve until the 2009 Annual Meeting of Shareholders * To ratify the selection of Mahoney Cohen & Company, CPA, P.C. as our independent registered public accounting firm for the fiscal year 2007 2 IN ACCORDANCE WITH OUR CUSTOMARY PROCEDURES, WE HAVE EXAMINED THE PROXIES RECEIVED, BUT DONOT GUARANTEE THE GENUINENESS OF THE SIGNATURES THEREOF, OR ASSUME ANY RESPONSIBILITY FOR THELEGALITY OF ANY PROXY. SINCENERLY, MICHAEL SCANLON DIRECTOR, VOTING SERVICES 3 4 Board of Directors Board and Committee Members to be ratified at thenext Annual Board of Directors meeting In Attendance for the meeting is: • Chairman of the Board: Patrick Healy, Ph.D. • Directors: Nicholas Troiano, Gilbert Rossomando and David Murphy • Absent is John D’Antona • Anne Ramsey has not been nominated to serve • CEO & President: David Murphy • CFO and Corporate Secretary: Michael C. Malota 5 Monday, June 18, 2007 Host America Corporation FISCAL YEAR 2006 Discussion 6 Achievements / Milestones • Created Stronger Corporate Guidance Culture • Returned to Current Status on Financial Reporting • Sherwin and Coastline Litigation Settled • Increased Revenue Growth in a Challenging Corporate Environment • Converted Approximately $7.8M of Laurus Debt into 1.5M Common Shares into Float • Designed, Built and Tested the EnerLume-EM™ • EnerLume-EM™ Trademarked, UL & CUL Listed 7 Issues still outstanding • SEC - Fully complied in a timely manner • Ramsey Arbitration • Class Action - Federal: See current SEC filings and preliminary settlement agreement • State Cases - Derivative and Security Claim 8 Product Development • Lightmaster - Old Prototype • EnerLume-EM™ - Fluorescent Light Energy Manager – Pyramid Technologies • Safety • Manufacturability - UL Listed • Ease of commissioning • Remote Access • Patentable • Affordable 9 * Questions on 2006 * Adjourn Meeting 10 Thank You for attendingthe 2006 AnnualShareholders Meeting 11 All are welcome to stayand join us for our viewon 2007 12 2 This Presentation contains “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995. “Forward-looking statements” arethose statements that describe management’s beliefs and expectations about thefuture. Although we believe these expectations are reasonable, our operationsinvolve a number of risks and uncertainties, including those described in the “RiskFactors” section of our 2006 Annual Report on Form 10-K. The Company’s actual results could differ materially from those discussed in anyforward-looking statements included in this Presentation. We have used the words “anticipate,” “believe,” “could,” “estimate,” “expect,”“intend,” “may,” “will,” “plan,” “predict,” “project” and similar terms and phrases,including references to assumptions, in this Presentation to identifyforward‑looking statements. These forward‑looking statements are made basedon expectations and beliefs concerning future events affecting us and are subject touncertainties and factors relating to our operations and business environment, all ofwhich are difficult to predict and many of which are beyond our control, that couldcause our actual results to differ materially from those matters expressed in orimplied by these forward‑looking statements. 13 Certeran Mission Statement • Our mission is to lead the marketplace to the new levels of efficient utilization of utilities demanded by the economic cost of energy and the global demand for conservation. We will research, develop and provide the customized products, services and responsible information expected of a business committed to the high technology demands of the energy management workplace. 14 Proposed Future Organization Chart 15 16 − Why Look At Lighting? • Lighting accounts for 40%-80% of electricity used in most facilities • Fluorescent Lighting with T8 ballasts and lamps is cost effective and reliable • EnerLume | EM™ saves electricity when added to existing T8 fluorescent lighting systems • Electric rates are skyrocketing 17 − The Product 18 − How It Works • Algorithm tells ballast when to draw power—when voltage is right • Maintains full, peak voltage for maximum light output • Ballasts draw when it’s efficient to do so • Increases ballast efficiency • Increases lighting system efficacy—more lumens per watt consumed 19 Beat the Rate Hikes Save Energy Maintain Light Great ROI − Facility Needs • Survive Crippling Electric Rate Increases • Maintain Lighting Levels in work areas • Create an Affordable Solution 20 − Meeting the Needs • Programs Lights for Extra Savings – Windows based software allows programmable events • Three phases programmed separately – All three on with savings during work hours – Turn off two and program third for max savings at night • Turns all lights off when not needed—doesn't count on last person out to remember • Turns all lights on before people arrive 21 − Case Studies • Warehouse (New England)—Savings of 18% • Retail Store (Midwest)—Savings of 19% • Hospital (Central Atlantic) – Savings while lights are on—30% – Additional savings by using programmed events to turn lights off—20% – Total savings—50% 22 − ROI • Nearly always less than 24 months – Add utility rebates − Often drops to 18 months – Add tax deductions from EPACT Tax Act of 2005 − Often drops to less than 12 months – Add tomorrow’s electric rates − Who knows? 23 − Key Benefits • Saves Energy • Needs no special ballasts • Maintains Light Levels • Allows programmable changes • Extends ballast life • Reduces A/C loading • Listed by UL/CUL 24 Low Hanging Fruit − Sales • Previous lighting retrofit clients—T12’s to T8’s. • Previous or new clients with T12’s – Tie breaker for retrofit work – Door Opener • New clients with “recent” T8’s—Door Opener • Clients in the “high rate” areas: – Northeast – Florida – Texas – California 25 − Marketing Plan • Develop best practices by working with existing MCP’s & DCP’s – MCP / DCP Requirements • Install/survey force • Sales requirements • Inventory requirements – Marketing Materials • Brochure – “Grabber” (one page) – Formal (four pages) • PowerPoint Presentation • Installation manual • Sales Training manual 26 − Marketing Plan • With the MCP criteria and agreement developed; locate, interview, and sign more MCP’s / DCP’s – Priority given to: • Northeast • California • Texas • Florida – Balance to come from other High Rate States 27 − Marketing Plan • Direct MCP’s / DCP’s to end user account types with maximum simplicity and greatest chance of success: – Parking Garages – Distribution Centers & Warehouses – Retail Stores – Schools 28 − Marketing Plan • Exhibit at National Trade Shows (solicit MCP’s) • Support MCP’s at Regional Trade Shows 29 − Marketing Plan • Build website – Initially—information only – Later—interactive • Initiate SEO • Consider Pay-Per-Click 30 − Marketing Plan • Develop next “EM” product(s) – Complete specification and market study – Issue development contract – Continue to look for new product opportunities • Trade Shows • MCP / DCP / CP Salesmen • RS Services Observations • Magazines, Newspapers, Trade Journals 31 − ROI Tools • Rebates from Utilities – Fixtures are already fixed for 2007 – EnerLume | EM™ is by installation • EPACT Tax Act of 2005 – Reduction in KWH / FT2 often qualifies for 1st tier tax deduction – Full T12 to T8 retrofit with EnerLume | EM™ may qualify for 2nd tier tax deduction – For municipalities or non-profit organizations, deduction goes to installer! 32 − Marketing Accomplishments • Developed Marketing Strategy – Dropped “direct to end user” strategy – Engaged proven “user” sales strategy of capitalizing on pre-existing relationships • MCP’s and DCP’s regionally • Channel Partners and Branches locally – Aimed for the uncomplicated sale—possible due to huge installed base of T8’s 33 − Marketing Accomplishments • Created Literature – Formal 4 page Brochure – ESCO 1 page Flyer – User 1 page Flyer • Created PowerPoint Presentations – User – Sales Training – Technical Training • Published Reference List 34 − Marketing Accomplishments • Created Show Booth—20 feet • Trade Shows—Association of Energy Engineers (AEE) Series – Atlantic City, NJ—April 4-5, 2007 – Long Beach, CA—June 6-7, 2007 – Atlanta, GA—August 15-16, 2007 – Austin, TX—March 19-20, 2008 – Seattle, WA—May 14-15, 2008 35 − Marketing Accomplishments • Created Channel Partner Network – One Master and Four Direct Channel Partners • Fourteen DCP Branches • Eight Channel Partners • Created Website—www.enerlume.com • Established Ballast Testing Program • Gaining Utility Recognition for rebates 36 − Marketing Accomplishments • Completed Successful Installations: – Warehouse Chain – Bottling Plant – High School – University Physical Plant Building – Big Box Store – Manufacturing Plant – Major Hospital Research Center • Received commitments for many more demonstration sites 37 Financial Data ENERLUME - EM™ 38 Anticipated Margins • Each MCP agreement requires an upfront inventory purchase requirement and to maintain annual inventory levels • Certeran Pricing to MCP • Wholesale pricing to CP’s is governed by the MCP • Retail pricing to end user varies upon market conditions • Our Margin is anticipated at 50% - 55% 39 Anticipated Profitability • Given that estimated Margin is anticipated at 50% - 55% … – Anticipate monthly positive cash flow from operations by end of fiscal 2008 – Anticipate overhead costs fully absorbed after approximately $7.5M in Enerlume-EM™ sales 40 Future Opportunities ENERLUME - EM™ 41 Thank You For Attending! 42
